Citation Nr: 1510520	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  10-47 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a nasal disorder, to include sinusitis and allergic rhinitis, and to include as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran had active service from August 1984 to December 1984 and from October 1986 to February 1997. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), in Columbia, South Carolina.

In an April 2013 decision, the Board denied the Veteran's claim for entitlement to service connection for a nasal disorder, to include sinusitis and allergic rhinitis.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In a June 2014 Memorandum Decision, the Court vacated the Board's decision and remanded the case to the Board for action consistent with the Memorandum Decision.  The case has been returned to the Board for further appellate consideration.

The issue of entitlement to service connection for headaches, secondary to diplopia, due to left sixth nerve palsy, and esotropia, as well as the issue of entitlement to service connection for radiculopathy, secondary to the service-connected low back disability, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA e-folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current nasal disorder is a result of his military service in 1990 and 1991, to include exposure to atmospheric irritants and contaminants (namely oil well fires) as part of the conditions during the Persian Gulf War.

In April 2001, during a VA eye examination, it was noted that the Veteran had a history of sinus allergies.  In a June 2001 VA annual physical examination, he was diagnosed with rhinitis.  VA treatment notes from February and August 2008 indicate that the Veteran had allergic rhinitis that was being treated with nasal spray.
Private medical records from June 2010 state that the Veteran had problems involving mucous, allergies, nasal obstruction, frequent nasal drainage, and chronic sinus issues.  In July 2010, he was diagnosed with "chronic sinusitis, recurrent sinusitis with fixed nasal obstruction" and underwent surgery for a "left endoscopic ethmoidectomy with enlargement of natural sinus ostia, removal of antral contents, exposure of nasal frontal duct, reduction of left concha bullosa, septoplasty and bilateral partial inferior turbinectomy."  Private treatment records from August 2010 note that the Veteran was found to have "chronic inflammatory change scatter in the sinuses bilaterally."

The Veteran was afforded a VA examination in November 2010.  He reported that during service, he developed symptoms of nasal stuffiness, left nasal congestion or obstruction, and clear drainage, but he did not seek treatment for them.  He stated he used over-the-counter medication to treat his symptoms.  In the mid-2000's, the Veteran sought treatment for sinus infections at "Prime Med" and subsequently sought care from an ear, nose, and throat specialist in 2010.  The examiner acknowledged the Veteran's operation in July 2010 at which time, a large spur in the septum was found and removed.  The Veteran reported improvement in his nasal obstruction.  The Veteran stated he was experiencing fewer headaches, and his breathing was less obstructed in the left side, but he reported recurrent sinusitis.

A physical examination revealed no purulent or clear drainage.  There was slight erythma of the mucosa, but no hypertrophy of the turbinates.  There was no evidence of obstruction or septal deviation.  There was no obvious scarring or deformity of the nose and no sinus tenderness.  The Veteran was diagnosed with perennial rhinitis (which was treated with Flonase and Zyrtec), and with nasal obstruction with improvement after surgery and removal of a very large bony spur, correction of deviated nasal septum, and improvement in his sinusitis. 

The examiner concluded that both of the Veteran's diagnosed disorders have "clear and specific etiology and diagnosis."  Neither represents an undiagnosed illness nor a diagnosable but medically unexplained chronic multisystem disease, nor do they represent a diagnosable chronic multisystem disease with partially explained etiology.  He noted further that his review of the service medical records did not indicate any diagnosis of any report of nasal symptoms, nasal obstruction or sinusitis.  Additionally, he stated that one would not anticipate "transient exposure to smoke particles" would result in either nasal deviation or bony spur in the nose cause nasal obstruction nor perennial rhinitis.  Therefore, the examiner opined that the Veteran's nasal disorders are less likely than not related to his active military service."  

The Board finds that the November 2010 VA examiner's opinion is inadequate for evaluation purposes.  In this regard, the Board notes that the Veteran had four months of smoke exposure during his tour of active duty in the Persian Gulf.  As the Court noted in the Memorandum Decision, the examiner failed to provide a rationale for why he believed that four months of smoke exposure would be considered "transient."  Therefore, the opinion lacks probative value.  The examiner's specific reasoning is required for the Board to make a decision.  
The Court has held that instead of relying on a VA examiner's conclusory statements, the Board must return the opinion as inadequate because it fails to provide any analytical support for its conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  

Furthermore, the Court pointed out that in multiple instances, the November 2010 examiner stated that the Veteran's sinusitis was "self-reported."  However, the medical evidence of record shows that the Veteran has a current confirmed diagnosis of sinusitis.  As noted above, in July 2010, he was diagnosed with "chronic sinusitis, recurrent sinusitis with fixed nasal obstruction."  As the examiner relied on inaccurate facts, the opinion is considered inadequate.  
See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (a medical opinion is adequate where it is based upon the Veteran's medical history, examinations, and also describes the disability in sufficient detail); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based upon an inaccurate factual premise has no probative value). 
Finally, the Court noted that the Board's finding, in its April 2013 decision, that the first showing of a nasal disorder was in 2008 (when he was diagnosed with allergic rhinitis), more than 10 years after his discharge from service, was incorrect.  In this regard, as noted above, the evidence of record shows that the first showing of a nasal disorder was actually in April and June 2001, when it was noted that he had a history of sinus allergies, and he was diagnosed with rhinitis.  This portion of the examiner's opinion was also based on an inaccurate factual premise, and is therefore, inadequate.  See D'Aries v. Peake and Reonal v. Brown.  

Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, another examination and opinion is needed to determine whether the Veteran's current nasal disorder is related to his active military service.  
38 U.S.C.A. § 5103A(d) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  The Veteran's claims file should be returned, if possible, to the VA physician who examined him in November 2010.  If the original examiner is not available, the claims folder should be forwarded to another VA medical professional or physician who will have an opportunity to review the complete file.  The purpose of this current review of the file is to obtain clarification regarding certain findings of the November 2010 examiner.  Another examination of the Veteran need not be conducted unless the examiner determines that one is necessary.  


The Veteran's entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) should be available for review by the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records in Virtual VA or VBMS that are not available on CAPRI or AMIE must be printed and associated with the paper claims file.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or great probability) that any currently diagnosed nasal disorder, including sinusitis and rhinitis, had onset during active service or was directly caused by his active service. 

The examiner should specifically explain why he used the word "transient" to describe the Veteran's four months of smoke exposure during active duty in the Persian Gulf.

The examiner should also specifically explain why he concluded that the Veteran's sinusitis was "self-reported," in light of the confirmed diagnosis of sinusitis in the record. Additionally, the Board notes that the Veteran's first diagnosis of rhinitis occurred in 2001.

A complete and thorough rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.


3.  Following completion of the above, the AOJ must review the claims folder and ensure that all the foregoing development has been conducted and completed in full.  If not, the report must be returned for corrective action.

4.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

